Citation Nr: 1625874	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-11 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether reduction of the disability rating for service-connected seborrheic dermatitis from 30 percent to noncompensable was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2002 to July 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2013, the Veteran testified at a Board hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  In May 2016, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran. 

Having reviewed the file, the Board has decided to recharacterize the issue so as to better capture the issue that was appealed.  While the March 2011 Statement of the Case characterized the issue on appeal as a claim for an increased rating, the January 2011 notice of disagreement (NOD) was filed following a rating reduction.  Specifically in his NOD, the Veteran disagreed with the December 2010 rating decision reducing his service-connected seborrheic dermatitis evaluation from 30 percent to 0 percent.  As such, the issue on appeal has been properly recharacterized as reflected above. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Board previously remanded the Veteran's claim in order to provide an additional VA examination to assess his service connected skin condition.
Unfortunately, the Veteran failed to report to a VA examination that was scheduled in August 2014.  However, he has since asserted that he did not receive notice regarding the scheduled VA examination.  Given this pronouncement, the Board will order an additional examination to be scheduled.  However, the Veteran should be aware that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, to include informing the VA of any address change.  Moreover, he is directly informed that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to his skin condition that are not already associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected seborrheic dermatitis.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




